Exhibit 10.2
 
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT, AS AMENDED, OR ANY OTHER APPLICABLE SECURITIES LAWS AND
HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS.  NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO A
TRANSACTION THAT IS EXEMPT FROM SUCH REGISTRATION.
 
STOCK PURCHASE WARRANT
 
Warrant No.:  _________
 
To Purchase [__________] Shares of Common Stock of
 
MEDEFILE INTERNATIONAL, INC.
 
THIS CERTIFIES that, for value received, [___________________________________]
(the “Holder”), is entitled, upon the terms and subject to the limitations on
exercise and the conditions hereinafter set forth in this Stock Purchase Warrant
(the “Warrant”), at any time on or after the date of the Automatic Conversion
(the “Initial Exercise Date”) and on or prior to the close of business on the
fourth anniversary of the Initial Exercise Date (such period referred to herein
as the “Exercise Period”) but not thereafter, to subscribe for and purchase from
Medefile International, Inc., a corporation incorporated in the State of Nevada
(the “Company”), up to _________ shares (the “Warrant Shares”) of Common Stock,
$0.0001 par value, of the Company (the “Common Stock”).  The purchase price of
one share of Common Stock (the “Exercise Price”) under this Warrant shall be
$0.0001.  The Exercise Price and the number of Warrant Shares for which the
Warrant is exercisable shall be subject to adjustment as provided
herein.  Capitalized terms used and not otherwise defined herein shall have the
meaning ascribed to such terms in the Securities Purchase Agreement between the
Holder and the Company, dated as of even date herewith (the “Purchase
Agreement”).
 
1.           Title to Warrant
 
Prior to the end of the Exercise Period and subject to compliance with
applicable laws and Section 7 hereof, this Warrant and all rights hereunder are
transferable, in whole or in part, at the office or agency of the Company by the
Holder in person or by duly authorized attorney, upon surrender of this Warrant
together with the Assignment Form annexed hereto properly endorsed.
 
2.           Authorization of Shares
 
The Company covenants that all Warrant Shares which may be issued upon the
exercise of the purchase rights represented by this Warrant will, upon exercise
of the purchase rights represented by this Warrant, be duly authorized, validly
issued, fully paid and nonassessable and free from all taxes, liens and charges
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Exercise of Warrant
 
(a)           Except as provided in Section 4 herein, exercise of the purchase
rights represented by this Warrant may be made at any time or times during the
Exercise Period by the surrender of this Warrant and the Notice of Exercise Form
annexed hereto duly executed, at the office of the Company (or such other office
or agency of the Company as it may designate by notice in writing to the
registered Holder at the address of such Holder appearing on the books of the
Company) and upon payment of the Exercise Price of the shares thereby purchased
by wire transfer or cashier’s check drawn on a United States bank, the Holder
shall be entitled to receive a certificate for the number of Warrant Shares so
purchased.  Certificates for shares purchased hereunder shall be delivered to
the Holder within three (3) trading days after the date on which this Warrant
shall have been exercised as aforesaid. This Warrant shall be deemed to have
been exercised and such certificate or certificates shall be deemed to have been
issued, and Holder or any other person so designated to be named therein shall
be deemed to have become a holder of record of such shares for all purposes, as
of the date the Warrant has been exercised by surrender of the Warrant and
payment to the Company of the Exercise Price and all taxes required to be paid
by the Holder, if any, pursuant to Section 5 prior to the issuance of such
shares, have been paid.
 
(b)           If this Warrant shall have been exercised in part, the Company
shall, at the time of delivery of the certificate or certificates representing
Warrant Shares, deliver to Holder a new Warrant evidencing the rights of Holder
to purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.


4.           No Fractional Shares or Scrip
 
No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Warrant.  As to any fraction of a share, which Holder
would otherwise be entitled to purchase upon such exercise, the Company shall
pay a cash adjustment in respect of such final fraction in an amount equal to
such fraction multiplied by the Exercise Price.
 
5.           Charges, Taxes and Expenses
 
Issuance of certificates for Warrant Shares shall be made without charge to the
Holder for any issue or transfer tax or other incidental expense in respect of
the issuance of such certificate, all of which taxes and expenses shall be paid
by the Company, and such certificates shall be issued in the name of the Holder
or in such name or names as may be directed by the Holder; provided, however,
that in the event certificates for Warrant Shares are to be issued in a name
other than the name of the Holder, this Warrant when surrendered for exercise
shall be accompanied by the Assignment Form attached hereto duly executed by the
Holder; and the Company may require, as a condition thereto, the payment of a
sum sufficient to reimburse it for any transfer tax incidental thereto.

 
2

--------------------------------------------------------------------------------

 

 
6.           Closing of Books
 
The Company will not close its stockholder books or records in any manner which
prevents the timely exercise of this Warrant.
 
7.           Transfer, Division and Combination
 
(a)           This Warrant may not be sold, transferred, assigned or
hypothecated by the Holder except to
 
 
(i)
one or more persons, each of whom on the date of transfer is an officer of the
Holder;

 
 
(ii)
a general partnership or general partnerships, the general partners of which are
the Holder and one or more persons, each of whom on the date of transfer is an
officer of the Holder;

 
 
(iii)
a successor to the Holder in any merger or consolidation;

 
 
(iv)
a purchaser of all or substantially all of the Holder’s assets;

 
 
(v)
any person receiving this Warrant from one or more of the persons listed in this
Section 7(a) at such person’s death pursuant to will, trust or the laws of
intestate succession, or

 
 
(vi)
if otherwise in compliance with applicable Rule 144 and other securities laws,
after one year from the date of this Warrant, any person receiving the Warrant
from the persons listed in this Section 7(a).

 
Subject to compliance with any applicable securities laws and Section 18(e),
transfer of this Warrant and all rights hereunder, in whole or in part, shall be
registered on the books of the Company to be maintained for such purpose, upon
surrender of this Warrant at the principal office of the Company, together with
a written assignment of this Warrant substantially in the form attached hereto
duly executed by the Holder or its agent or attorney and funds sufficient to pay
any transfer taxes payable upon the making of such transfer.  Upon such
surrender and, if required, such payment, the Company shall execute and deliver
a new Warrant or Warrants in the name of the assignee or assignees and in the
denomination or denominations specified in such instrument of assignment, and
shall issue to the assignor a new Warrant evidencing the portion of this Warrant
not so assigned, and this Warrant shall promptly be cancelled. A Warrant, if
properly assigned, may be exercised by a new holder for the purchase of Warrant
Shares without having a new Warrant issued.  Notwithstanding the above, the
Holder shall not transfer this Warrant or any rights hereunder to any person or
entity which is then engaged in a business that is, in the reasonable judgement
of the Company, in direct competition with the Company.
 
(b)           This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney.  Subject to
compliance with Section 7(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.
 
(c)           The Company shall prepare, issue and deliver at its own expense
(other than transfer taxes) the new Warrant or Warrants under this Section 7.
 
(d)           The Company agrees to maintain, at its aforesaid office, books for
the registration and the registration of transfer of the Warrants.
 
 
3

--------------------------------------------------------------------------------

 
 
8.           No Rights as Shareholder until Exercise
 
This Warrant does not entitle the Holder to any voting rights or other rights as
a shareholder of the Company prior to the exercise hereof.  Upon the surrender
of this Warrant and the payment of the aggregate Exercise Price, the Warrant
Shares so purchased shall be and be deemed to be issued to such Holder as the
record owner of such shares as of the close of business on the later of the date
of such surrender or payment.
 
9.           Loss, Theft, Destruction or Mutilation of Warrant
 
The Company covenants that upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Warrant
or any stock certificate relating to the Warrant Shares, and in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it
(which shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.
 
10.           Saturdays, Sundays, Holidays, etc.
 
If the last or appointed day for the taking of any action or the expiration of
any right required or granted herein shall be a Saturday, Sunday or a legal
holiday, then such action may be taken or such right may be exercised on the
next succeeding day not a Saturday, Sunday or legal holiday.


11.           Adjustments of Exercise Price and Number of Shares.
 
(a)(1)           Subject to the remaining provisions of this Section 11(a), and
except as hereinafter provided, if at any time while this Warrant is outstanding
and during the period commencing on the date hereof and terminating on the
second anniversary of the date hereof (the “Full Ratchet Period”), the Company
issues any additional shares of Common Stock at a price per share less than the
Exercise Price in effect immediately prior to such issuance (the “Applicable
Exercise Price”), then in each such case the Applicable Exercise Price will be
adjusted to equal the average price per share received by the Company for the
shares issued or deemed issued in respect of such issuance of additional shares
of Common Stock.
 
(2)           Subject to the remaining provisions of this Section 11(a), and
except as hereinafter provided, if at any time while this Warrant is outstanding
and during the period commencing on the date after the termination of the Full
Ratchet Period and terminating on the fourth anniversary of the date hereof, the
Company issues any additional shares of Common Stock at a price per share less
than the Applicable Exercise Price, then in each such case the Applicable
Exercise Price will be adjusted to equal the result of the following formula:
 
New Applicable Exercise Price = (P1 x Q1) + (P2 x Q2)
(Q1 + Q2)
 
where:
 
 
P1 =
the Applicable Exercise Price in effect immediately prior to such issuance of
additional shares of Common Stock;

 
 
Q1 =
the aggregate number of shares of Common Stock outstanding (including shares of
Common Stock issuable upon conversion of all outstanding shares of Series A
Preferred Stock and upon conversion, exchange or exercise of all Derivative
Securities (as defined below)) immediately prior to such issuance of additional
shares of Common Stock;

 
 
P2 =
the average price per share received by the Company for the shares deemed issued
in respect of such issuance of additional shares of Common Stock; and

 
 
Q2 =
the number of shares of Common Stock deemed issued in respect of such issuance
of additional shares of Common Stock.

 
(3)           Notwithstanding any other provision hereof, no issuances of Exempt
Securities (as defined below) will be deemed issuances of additional shares of
Common Stock for purposes of this Section 11(a).
 
 
4

--------------------------------------------------------------------------------

 


“Exempt Issuance” means the issuance of (a) up to 40,000,000 shares of Common
Stock or options, in the aggregate, to employees, officers, consultants or
directors of the Company pursuant to any stock or option plan duly adopted for
such purpose, by the Board of Directors or a majority of the members of a
committee of directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of the Purchase Agreement,
provided that such securities have not been amended since the date of the
Purchase Agreement to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities, (c)
securities (including rights to purchase securities) issued in consideration of
the grant by or to the Company of marketing rights, license rights or similar
rights or in consideration of the exchange of proprietary technology, in each
such case with the prior approval of the Board of Directors, (d) securities
(including rights to purchase securities) issued in connection with acquisitions
or strategic alliances or issued to landlords, commercial financing or leasing
companies, in each such case with the prior approval of the Board of Directors
and (e) securities issued pursuant to acquisitions or strategic transactions
approved by a majority of the directors of the Company, provided that any such
issuance shall only be to a Person (or to the equityholders of a Person) which
is, itself or through its subsidiaries, an operating company or an owner of an
asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.
 
For purposes of this Section 11(a), if a part or all of the consideration
received by the Company in connection with the issuance of shares of Common
Stock or the issuance of any of the securities described below in paragraph (4)
of this Section 11(a) consists of property other than cash, such consideration
will be deemed to have a value equal to the fair market value of such property
as determined reasonably and in good faith and with due care by the Board of
Directors of the Company.
 
(4)           For purposes of this Section 11(a), the issuance of any Derivative
Securities (as defined below) will be deemed an issuance of shares of Common
Stock if the Net Consideration Per Share (as defined below) that may be received
by the Company for such Common Stock is less than the Applicable Exercise Price
at the time of such issuance of such Derivative Securities, and except as
hereinafter provided, an adjustment in the Applicable Exercise Price will be
made upon each such issuance of such Derivative Securities in the manner
provided in Section 11(a)(1) or (2), as the case may be, as if such Common Stock
were issued for such Net Consideration Per Share.  No adjustment of the
Applicable Exercise Price will be made under this Section 11(a) upon the
issuance of any additional shares of Common Stock that are issued upon the
exercise, conversion, or exchange of any Derivative Securities.  Any adjustment
of an Applicable Exercise Price with respect to this Section 11(a)(4) will be
disregarded if, as, and to the extent that the Derivative Securities that gave
rise to such adjustment expire or are canceled without having been exercised,
converted or exchanged, so that the Applicable Exercise Price effective
immediately upon such cancellation or expiration will be equal to the Applicable
Exercise Price that otherwise would have been in effect immediately prior to the
time of the issuance of the expired or canceled Derivative Securities, with such
additional adjustments as subsequently would have been made to the Applicable
Exercise Price had the expired or canceled Derivative Securities not been
issued. In the event that the terms of any Derivative Securities previously
issued by the Company are changed (whether by their terms or for any other
reason) so as to lower the Net Consideration Per Share payable with respect
thereto (regardless of whether the issuance of such Derivative Securities
originally gave rise to an adjustment of the Applicable Exercise Price), the
Applicable Exercise Price will be recomputed as of the date of such change, so
that the Applicable Exercise Price effective immediately upon such change will
be equal to the Applicable Exercise Price in effect at the time of the issuance
of the Derivative Securities subject to such change, adjusted for the issuance
thereof in accordance with the terms thereof after giving effect to such change,
and with such additional adjustments as subsequently would have been made to the
Applicable Exercise Price had the Derivative Securities been issued on such
changed terms.
 
“Derivative Securities” means (i) all shares of stock and other securities that
are convertible into or exchangeable for shares of capital stock of the Company
and (ii) all options, warrants, and other rights to acquire shares of capital
stock of the Company or securities convertible into or exchangeable for shares
of capital stock of the Company.
 
“Net Consideration Per Share” that may be received by the Company shall mean the
amount equal to the total amount of consideration, if any, received by the
Company for the issuance of such Derivative Securities, plus the minimum amount
of additional consideration, if any, payable to the Company upon exercise,
conversion, and/or exchange thereof for shares of Common Stock, divided by the
maximum number of shares of Common Stock that would be issued if all such
Derivative Securities were exercised or converted at such Net Consideration Per
Share. The Net Consideration Per Share that may be received by the Company will
be determined in each instance as of the date of issuance of Derivative
Securities without giving effect to any possible future price adjustments or
rate adjustments that may be applicable with respect to such Derivative
Securities and which are contingent upon future events; provided, that in the
case of an adjustment to be made as a result of a change in terms of such
Derivative Securities, the Net Consideration Per Share will be determined as of
the date of such change.
 
 
5

--------------------------------------------------------------------------------

 


(b)      Subdivision and Combination. In case the Company shall at any time
subdivide the outstanding shares of Common Stock, the Exercise Price shall
forthwith be proportionately increased or decreased.


(c)      Adjustment in Number of Shares.  Upon each adjustment of the Exercise
Price pursuant to the provisions of this Section 11, the number of Shares
issuable upon the exercise of each Warrant shall be adjusted to the nearest full
Share by multiplying a number equal to the Exercise Price in effect immediately
prior to such adjustment by the number of Shares issuable upon exercise of the
Warrants immediately prior to such adjustment and dividing the product so
obtained by the adjusted Exercise Price.


(d)      Reclassification. Consolidation, Merger, etc.   In case of any
reclassification or change of the outstanding shares of Common Stock (other than
a change in par value to no par value, or from no par value to par value, or as
a result of a subdivision or combination), or in the case of any consolidation
of the Company with, or merger of the Company into, another corporation (other
than a consolidation or merger in which the Company is the surviving corporation
and which does not result in any reclassification or change of the outstanding
shares of Common Stock, except a change as a result of a subdivision or
combination of such shares or a change in par value, as aforesaid), or in the
case of a sale or conveyance to another corporation of all or a substantial part
of the property of the Company, the Holder shall thereafter have the right to
purchase the kind and number of shares of stock and other securities and
property receivable upon such reclassification, change, consolidation, merger,
sale or conveyance as if the Holder were the owner of the shares of Common Stock
underlying the Warrants immediately prior to any such events at a price equal to
the product of (x) the number of shares issuable upon exercise of the Warrants
and (y) the Exercise Price in effect immediately prior to the record date for
such reclassification, change, consolidation, merger, sale or conveyance as if
such Holder had exercised the Warrants; provided, however, that nothing
contained herein shall cause the number of shares issuable upon exercise of this
Warrant to be decreased in the event of a combination of shares upon any such
reclassification, change, consolidation, merger, sale or conveyance.


(e)      Dividends and Other Distributions with Respect to Outstanding
Securities.  In the event that the Company shall at any time prior to the
exercise in full of this Warrant declare a dividend (other than a dividend
consisting solely of shares of Common Stock or a cash dividend or distribution
payable out of current or retained earnings) or otherwise distribute to its
shareholders any monies, assets, property, rights, evidences of indebtedness,
securities (other than shares of Common Stock), whether issued by the Company or
by another person or entity, or any other thing of value, the Holder shall
thereafter be entitled, in addition to the shares of Common Stock or other
securities receivable upon the exercise thereof, to receive, upon the exercise
of this Warrant, the same monies, property, assets, rights, evidences of
indebtedness, securities or any other thing of value that the Holder would have
been entitled to receive at the time of such dividend or distribution. At the
time of any such dividend or distribution, the Company shall make appropriate
reserves to ensure the timely performance of the provisions of this Subsection
11(e).


(f)      Fractional Shares. As to any fraction of a share which the holder of
this Warrant would be entitled to purchase upon exercise of this Warrant, the
Company shall pay, in lieu of such fractional interest, an amount in cash equal
to the then Fair Market Value of such fractional interest. The Holder, by his
acceptance hereof, expressly waives any right to receive any fractional share of
stock or fractional Warrant upon exercise of this Warrant.


(g)      Warrant Certificate After Adjustment.  Irrespective of any change
pursuant to this Section 11 in the Exercise Price or in the number, kind or
class of shares or other securities or other property obtainable upon exercise
of this Warrant, this Warrant may continue to express as the Exercise Price and
as the number of shares obtainable upon exercise, the same price and number of
shares as are stated herein.


12.           Voluntary Adjustment by the Company
 
The Company may at any time during the Exercise Period reduce the then current
Exercise Price to any amount and for any period of time deemed appropriate by
the Board of Directors of the Company.
 
13.           Notice of Adjustment
 
Whenever the number of Warrant Shares or number or kind of securities or other
property purchasable upon the exercise of this Warrant or the Exercise Price is
adjusted, as herein provided, the Company shall promptly mail by registered or
certified mail, return receipt requested, to the Holder notice of such
adjustment or adjustments setting forth the number of Warrant Shares (and other
securities or property) purchasable upon the exercise of this Warrant and the
Exercise Price of such Warrant Shares (and other securities or property) after
such adjustment, setting forth a brief statement of the facts requiring such
adjustment and setting forth the computation by which such adjustment was
made.  Such notice, in the absence of manifest error, shall be conclusive
evidence of the correctness of such adjustment.
 
14.           Reserved.

 
6

--------------------------------------------------------------------------------

 

 
15.           Authorized Shares
 
The Company covenants that during the period the Warrant is outstanding, it will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant.  The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant.  The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the Principal Market upon which the Common Stock may be listed.
 
16.           Registration Rights
 
The Holder will be entitled to the registration rights set forth in the Purchase
Agreement.
 
17.           Miscellaneous
 
(a)           Jurisdiction.  This Warrant shall constitute a contract under the
laws of the State of Florida without regard to its conflict of law, principles
or rules.
 
(b)           Restrictions.  The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.


(c)           Notices.  Any notices and other communications required or
permitted under this Warrant shall be in writing and shall be delivered (i)
personally by hand or by courier, (ii) mailed by United States first-class mail,
postage prepaid or (iii) sent by facsimile directed (A) if to a Purchaser, at
such Purchaser’s address or facsimile number set forth on such Purchaser’s
signature page to the Purchase Agreement, or at such address or facsimile number
as such Purchaser may designate by giving at least ten days’ advance written
notice to the Company or (B) if to the Company, to its address or facsimile
number, or at such other address or facsimile number as the Company may
designate by giving at least ten days’ advance written notice to the
Purchaser.  All such notices and other communications shall be deemed given upon
(I) receipt or refusal of receipt, if delivered personally, (II) three days
after being placed in the mail, if mailed, or (III) confirmation of facsimile
transfer, if faxed.
 
 (d)           Limitation of Liability.  No provision hereof, in the absence of
affirmative action by Holder to purchase Warrant Shares, and no enumeration
herein of the rights or privileges of Holder, shall give rise to any liability
of Holder for the purchase price of any Common Stock or as a stockholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.
 
(e)           Successors and Assigns.  Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder.  The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.
 
(f)           Amendment.  This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.
 
(g)           Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.
 
(h)           Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
 
 
 
*************


 
7

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.
 
Dated: April __, 2012
 

  MEDEFILE INTERNATIONAL, INC.          
 
By:
        Name        Title           

 
 

 

 
8

--------------------------------------------------------------------------------

 



 
NOTICE OF EXERCISE
 
To:           MEDEFILE INTERNATIONAL, INC.
 
(1)           The undersigned hereby elects to purchase ________ Warrant Shares
(the “Common Stock”), of Medefile International, Inc. pursuant to the terms of
the attached Warrant, and tenders herewith payment of the exercise price in
full, together with all applicable transfer taxes, if any.  The undersigned
hereby represents that[he/she/it] is an “accredited investor” within the meaning
of Regulation D promulgated under the Securities Act of 1933, as amended.
 
(2)           Please issue a certificate or certificates representing said
Warrant Shares in the name of the undersigned or in such other name as is
specified below:
 
_______________________________
 
The Warrant Shares shall be delivered to the following:
 
_______________________________
 
_______________________________
 
_______________________________
 


 
[PURCHASER]
 


 
By: __________________________________
      Name:
      Title:
 
Dated:  ________________________

 
9

--------------------------------------------------------------------------------

 

 
ASSIGNMENT FORM
 
 
(To assign the foregoing warrant, execute
 
this form and supply required information.
 
Do not use this form to exercise the warrant.)
 
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
 
_______________________________________________ whose address is
________________________________________________________.
 
_______________________________________________________________.
 
Dated:  ______________, _______
 


 
Holder’s Signature:                                _____________________________
 
Holder’s Address:                                _____________________________
 
_____________________________
 


 
Signature Guaranteed:  ___________________________________________
 


 
NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in an fiduciary or other representative
capacity should file proper evidence of authority to assign the foregoing
Warrant.



 
10